               Case 4:20-cv-02180-JST Document 66 Filed 06/23/20 Page 1 of 2



1    DONNA R, ZIEGLER [SBN 142415]
     County Counsel
2    By: KRISTY L. VAN HERICK [SBN 178685]
     Assistant County Counsel
3    K. SCOTT DICKEY [SBN 184251]
     Assistant County Counsel
4    RAYMOND L. MACKAY [SBN 113230]
     Senior Deputy County Counsel
5    CLAY J. CHRISTIAN [SBN 143024]
     Deputy County Counsel
6    Office of the County Counsel, County of Alameda
     1221 Oak Street, Suite 450
7    Oakland, California 94612
     Telephone:(510) 272-6700
8    Attorneys for Defendants County of Alameda,
     Gregory J. Ahern and Erica Pan
9

10                                           UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF CALIFORNIA
11
                                                  OAKLAND DIVISION
12

13
     JANICE ALTMAN, et al.,                                   Case No.: 4:20-cv-02180-JST
14
                               Plaintiffs,                    ADMINISTRATIVE MOTION RE: DATE
15                                                            FOR RESPONSIVE PLEADINGS; CMC
     v.                                                       AND JOINT CMC STATEMENT
16
     COUNTY OF ALAMEDA, et al.,
17
                               Defendants.
18

19           Pursuant to United States District Court, Northern District of California Civil Rules of Court,

20   Rules 6.1, 6.2. 7.11 and 7.12, and subject to this Court’s Order, Defendants County of Alameda,

21   Gregory J. Ahern and Erica Pan (“County Defendants”) and all Plaintiffs Janice Altman, et al., through

22   counsel, wish to schedule a due date for the County Defendants’ responsive pleadings; and continue the

23   Case Management Conference (currently scheduled for July 14, 2020) for 60 days or as otherwise

24   available to the Court.

25           Defendants intend to file and serve a Motion to Dismiss under Rules 12(b)(1) and/or (b)(6) and

26   //

27   //

28


     Administrative Motion re Responsive Pleadings, CMC, Case No. 4:20-cv-02180-JST            1
               Case 4:20-cv-02180-JST Document 66 Filed 06/23/20 Page 2 of 2



1    continuing the CMC will allow for briefing and a Hearing if deemed appropriate by the Court. Attached

2    is the County Defendants’ and Plaintiffs’ Stipulation with a proposed Order.

3                                                     Respectfully submitted,

4    DATE: June 23, 2020                              DONNA R. ZIEGLER,
                                                      County Counsel in and for the
5                                                     County of Alameda, State of California
6

7                                                     By /s/ Raymond L. MacKay____________
                                                             RAYMOND L. MACKAY
8                                                            Senior Deputy County Counsel

9                                                     Attorneys for Defendants County of Alameda,
                                                      Gregory J. Ahern and Erica Pan
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Administrative Motion re Responsive Pleadings, CMC, Case No. 4:20-cv-02180-JST            2
